DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the above identified patent application filed on 02/02/2017. Applicant has amended claims 1, 3, 5, 10, 11, and 19; cancelled claim 2; and added claim 21. Claims 3-4, 6, 15, and 16 were previously withdrawn. Claims 1, 5, 7-14, and 17-21 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the recitation “at least one controller configured to: instruct an electrical heater to provide heat to the fluid path only when the HRSG is not operating at steady-state temperature conditions, wherein the HRSG is not operating at the steady-state temperature conditions during a start-up mode of the HRSG, a shutdown mode of the HRSG, or both” – emphasis on the limitation “only” – there is no support for this limitation in the specification. It is noted that the limitation “only” changes the scope of the claim significantly.
Paragraph [0006] of the specification states “The control system also includes at least one controller configured to instruct an electrical heater to provide heat to the fluid path during a start-up mode of the HRSG, a shutdown mode of the HRSG, or both”. However, the word “only” is noticeably absent.
Paragraph [0034] states “For example, a first power or temperature output of the electric heating system 19 may be instructed by the controller during the shutdown mode, a second power or temperature output of the electric heating system 19 may be instructed by the controller during the start-up mode, a third temperature output of the electric heating system may be instructed by the controller during the normal operating mode, or a combination thereof.” This paragraph contradicts the claim 17 limitation of providing heat “only” when the HRSG is operating during steady-state temperature conditions, i.e. the start-up mode and the shutdown mode.
Therefore, the recitation “at least one controller configured to: instruct an electrical heater to provide heat to the fluid path only when the HRSG is not operating at steady-state temperature 
Claims 18-20 are also rejected because they depend on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 5, 7, 9, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2014/0203557 A1), in view of Ellis (U.S. 2014/0150438 A1).
Regarding claim 1, Kim teaches (Figure 1) a turbine system (14), comprising:
a heat recovery steam generator (HRSG) (18) having a flow path (44) configured to receive an exhaust gas, and having a fluid path (46) configured to receive a fluid, wherein the fluid path (all paths between 10 and 18; 18 and 55; and fluid path 46) is adjacent the flow path (44) such that the fluid (in this case, the fluid path between 18 and 55) is heated by the exhaust gas (p. [0017], ll. 5-7, “In the HRSG 18, the thermal energy in the combustion exhaust gases turns a fluid (e.g., water) into hot pressurized steam”); and
an electrical heater (60 – see p. [0019], ll. 26-27, “The heat exchanger 60 may include an electrical heater”) configured to provide heat to the fluid path (in this case, the fluid path between 10 and 18) during a start-up mode of the HRSG (18) – (p. [0025], ll. 3-7, “The method 130 begins by starting the combined cycle power plant 8 (block 152). Once operational, the controller 12 executes instructions to create steam in the electrolysis unit 10 with the heat exchanger 60 (block 154)”) during a shutdown mode of the HRSG (18), or both.
However, Kim does not teach that the electrical heater is within the HRSG.
Ellis teaches (Figure 1) a heater (44) is within the HRSG (42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by including another electrical heater inside the HRSG, because it was known in the art that HRSGs include at least one heat exchanger to extract residual thermal energy from the exhaust gas prior to release into the environment, as taught by Ellis (p. [0021], ll. 1-4), therefore providing:

The recitation “configured to provide heat to the fluid path during a start-up mode of the HRSG, during a shutdown mode of the HRSG, or both” is a statement of intended use and the structure of the device as taught by Kim can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 5, Kim, in view of Ellis, teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 1) a controller (12) configured to instruct a power or temperature output (p. [0019], ll. 23-24, “generate high temperature steam via a heat exchanger 60”) of the electrical heater (60) based at least in part on an operating mode of the HRSG (18) – (p. [0025], ll. 5-7, “the controller 12 executes instructions to create steam in the electrolysis unit 10 with the heat exchanger 60 (block 154)”).
Regarding claim 7, Kim, in view of Ellis, teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 1) the fluid path (in this case, the fluid path between 10 and 18) is configured to (intended use – see rejection of claim 1) receive a flow of the fluid during the start-up mode, during the shutdown mode, or both, wherein the electrical heater (60) causes the fluid to be converted from a liquid to a steam (p. [0019], ll. 26-29, “an electrical heater…to transfer heat to water and/or steam to generate a suitable steam”) during the start-up mode (p. [0025], ll. 3-7, “The method 130 begins by starting the combined cycle power plant 8 (block 152). Once operational, the controller 12 executes instructions to create steam in the electrolysis unit 10 with the heat exchanger 60 (block 154)”), during the shutdown mode, or both, and wherein the steam is exported for use in a secondary process (in this case, the steam travels from 10 to 18, and then along path 46 to steam turbine 48) during the start-up mode, during the shutdown mode, or both.
Regarding claim 9, Kim, in view of Ellis, teaches the invention as claimed and as discussed above for claim 7, and Kim further teaches (Figure 1) the fluid path (in this case, the fluid path between 10 and 18) is configured to (intended use – see rejection of claim 1) receive the flow of the fluid during a normal operating mode of the HRSG (18), wherein the electrical heater (60) converts the fluid from the liquid to a primary steam (p. [0019], ll. 26-29, “an electrical heater…to transfer heat to water and/or steam to generate a suitable steam”) during the normal operating mode, and wherein the primary steam is exported (via fluid paths between 10 and 18, and then fluid path 46) to a steam turbine (48) to drive the steam turbine (48).
Regarding claim 11, Kim teaches a heat recovery steam generator (HRSG) (18), comprising:
a flow path (44) configured to receive an exhaust gas;
a structure encompassing a fluid path (the line between 18 and 55) configured to receive a fluid, and to enable heating of the fluid by the exhaust gas; and
60 may include an electrical heater”) configured to heat the fluid during operating modes consisting of a shutdown mode and a start-up mode (p. [0025], ll. 3-7, “The method 130 begins by starting the combined cycle power plant 8 (block 152). Once operational, the controller 12 executes instructions to create steam in the electrolysis unit 10 with the heat exchanger 60 (block 154)”).
However, Kim does not teach that the HRSG comprises an electrical heater adjacent or within the structure.
Ellis teaches an HRSG (Figure 1) comprises a heater (44) adjacent the structure (steam supply line 46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by including another electrical heater inside the HRSG, because it was known in the art that HRSGs include at least one heat exchanger to extract residual thermal energy from the exhaust gas prior to release into the environment, as taught by Ellis (p. [0021], ll. 1-4).
The recitation “configured to heat the fluid during operating modes consisting of a shutdown mode and a start-up mode” is a statement of intended use and the structure of the device as taught by Kim can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 12, Kim, in view of Ellis, teaches the invention as claimed and as discussed above for claim 11, and Kim further teaches (Figure 1) a controller (12) and a valve (47), wherein the valve (47) is configured to receive the fluid after the fluid passes through the structure (line between 18 and 55), wherein the controller (12) is configured to instruct the valve (47) to direct the fluid toward a first process if the HRSG (18) is in a normal operating mode (for example, releasing steam for use in the steam turbine system 16 – see p. [0017], ll. 8-9) and wherein the controller (12) is configured to instruct the valve to direct the fluid toward a second process (for example, any process other than releasing steam for use in the steam turbine system 16) different than the first process if the HRSG (18) is in the shutdown mode.
Regarding claim 13, Kim, in view of Ellis, teaches the invention as claimed and as discussed above for claim 12, and Kim further teaches (Figure 1) the first process comprises directing the fluid (steam) into a steam turbine (48) to drive the steam turbine (48) – (p. [0017], ll. 8-9).
Regarding claim 21, Kim, in view of Ellis, teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 1) a controller (12) configured to instruct the electrical heater (60) to provide the heat during operating modes consisting of the start-up mode and the shutdown mode ((p. [0025], ll. 3-7, “The method 130 begins by starting the combined cycle power 8 (block 152). Once operational, the controller 12 executes instructions to create steam in the electrolysis unit 10 with the heat exchanger 60 (block 154)”).
Note that Kim teaches “During operation, the controller 12 may execute instructions (e.g., stored on memory 56 and executable on processor 58) to control operation of the electrolysis unit 10 and the entire CCPP 8” (p. [0019], ll. 10-13). Since controller 12 controls the operation of the entire CCPP 8, it would obviously control both the start-up mode and the shutdown mode of CCPP 8.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2014/0203557 A1), in view of Ellis (U.S. 2014/0150438 A1), and in further view of Deister (U.S. 2014/0366538 A1).
Regarding claim 8, Kim, in view of Ellis, teaches the invention as claimed and as discussed above for claim 7, and Kim further teaches (Figure 1) the secondary process comprises providing the steam (via fluid path 46) to a steam turbine (48).
However, Kim, in view of Ellis, does not teach providing steam as a sealing means for a steam turbine.
 Deister teaches (Figure 1) providing steam (via inflow opening 13 and sealing steam line 14) as a sealing means (p. [0020], ll. 1-2, “A sealing steam seal 12 is thus formed between the outer housing 12 and the rotor 4”) for a steam turbine (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, in view of Ellis, by providing steam as a sealing means for the steam turbine, in order to reduce the thermal stresses, and thus the distortion, of the outer housing of the steam turbine, as taught by Deister (p. [0012]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2014/0203557 A1), in view of Ellis (U.S. 2014/0150438 A1), and in further view of Pandey (U.S. 2013/0176418 A1).
Regarding claim 10, Kim, in view of Ellis, teaches the invention as claimed and as discussed above for claim 9, and Kim further teaches (Figure 1) a controller (12) configured to:

However, Kim, in view of Ellis, does not teach the controller configured to:
instruct the HRSG to execute the start-up mode, the shutdown mode, and the normal operating mode; and
instruct the HRSG to divert the steam to the secondary process, and to divert the primary steam to the steam turbine, based at least in part on whether the HRSG is executing the start-up mode, the shutdown mode, or the normal operating mode.
 Pandey teaches (Figure 1) a controller (7) configured to:
instruct (via on-site monitor 8) the HRSG (10) to execute the start-up mode, the shutdown mode, and the normal operating mode (as listed in operating mode calculation step 12); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, in view of Ellis, by connecting the controller to the HRSG to instruct the HRSG to execute the start-up mode, the shutdown mode, and the normal operating mode, in order to determine the operating conditions of the HRSG in real time and thus significantly reduce maintenance costs and equipment failures over time, as taught by Pandey (p. [0039], ll. 3-4 and p. [0016], ll. 3-5), therefore providing the controller configured to:
instruct the HRSG to divert the steam to the secondary process, and to divert the primary steam to the steam turbine, based at least in part on whether the HRSG is executing the start-up mode, the shutdown mode, or the normal operating mode.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2014/0203557 A1), in view of Ellis (U.S. 2014/0150438 A1), and in further view of Deister (U.S. 2014/0366538 A1).
Regarding claim 14, Kim teaches the invention as claimed and as discussed above for claim 12, except for the second process comprising directing the fluid into a plenum of a steam turbine such that the fluid seals the steam turbine.
 Deister teaches (Figure 1) directing (via inflow opening 13) the fluid (steam) into a plenum (6) of a steam turbine (1) such that the fluid seals (p. [0020], ll. 1-2, “A sealing steam seal 12 is thus formed between the outer housing 12 and the rotor 4”) the steam turbine (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by providing steam as a sealing means for the steam turbine, in order to reduce the thermal stresses, and thus the distortion, of the outer housing of the steam turbine, as taught by Deister (p. [0012]).
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2014/0203557 A1), in view of Ellis (U.S. 2014/0150438 A1), and in further view of Holden (US 3,423,293).
Regarding claim 17, Kim teaches (Figure 1) a control system of a heat recovery steam generator (HRSG) (18), comprising:
a valve (47) configured to receive a fluid (steam) after the fluid passes through a fluid path (all paths between 10 and 18; 18 and 55; and fluid path 46) of the HRSG (18); and
at least one controller (12) configured to:
instruct an electrical heater (60 – see p. [0019], ll. 26-27, “The heat exchanger 60 may include an electrical heater”) to provide heat to the fluid path (in this case, the fluid path between 10 and 18) when the HRSG (18) is not operating at steady-state temperature conditions, wherein the HRSG (18) is not operating at the steady-state temperature conditions during a start-up mode of the HRSG (18) – (p. [0025], ll. 3-7, “The method 130 begins by starting the combined cycle power plant 8 (block 152). Once operational, the controller 12 executes instructions to create steam in the electrolysis unit 10 with the heat exchanger 60 (block 154)”), a shutdown mode of the HRSG (18), or both; and
instruct the valve (47) to direct the fluid towards a first process (for example, releasing steam for use in the steam turbine system 16 – see p. [0017], ll. 8-9) or a second process (for example, any process other than releasing steam for use in the steam turbine system 16) different than the first process.
However, Kim does not teach that the electrical heater is adjacent or within the HRSG.
Ellis teaches (Figure 1) a heater (44) is within the HRSG (42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by including another electrical heater inside the HRSG, because it was known in the art that HRSGs include at least one heat exchanger to extract residual thermal energy from the exhaust gas prior to release into the environment, as taught by Ellis (p. [0021], ll. 1-4), therefore providing:
the electrical heater is adjacent or within the HRSG.
However, Ellis, in view of Kim, does not teach that the at least one controller is configured to instruct an electrical heater to provide heat to the fluid path only when the HRSG is not operating at steady-state temperature conditions, i.e. during a start-up mode or shutdown mode.
Holden teaches (Figure 1 and Col. 2, l. 70 – Col. 3, l. 9) using an auxiliary heater (442) in a boiler (10) to start a thermomechanical system. After start-up, the supply of heat to the auxiliary heater (42) is turned off and the system then continues steady-state operation using only the heat supplied to a heat exchanger (14), which is located outside of the boiler (10).
In the case of Ellis, in view of Kim, the electrical heater (Ellis, 60) located inside HRSG (Ellis, 18) would act as Holden’s auxiliary heater 42 to start the HRSG, and after start-up, the electrical heater (60) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, in view of Ellis, by configuring the at least one controller to instruct an electrical heater to provide heat to the fluid path only when the HRSG is not operating at steady-state temperature conditions, i.e. during a start-up mode or shutdown mode, because it was known in the art to use an auxiliary heater for the sole purpose of starting up a boiler and then turning the auxiliary heater off after start-up and using another heat source outside of the boiler to maintain steady state conditions, as taught by Holden (Col. 2, l. 70 – Col. 3, l. 9).
Regarding claim 19, Kim, in view of Ellis and Holden, teaches the invention as claimed and as discussed above for claim 17, and Kim further teaches (Figure 1) the at least one controller (12) controls:
a power or temperature output (p. [0019], ll. 23-24, “generate high temperature steam via a heat exchanger 60”) of the electrical heater (60) based at least in part on an operating mode of the HRSG (18) – (p. [0025], ll. 5-7, “the controller 12 executes instructions to create steam in the electrolysis unit 10 with the heat exchanger 60 (block 154)”);
the valve (47) to direct the fluid towards the first process or the second process based at least in part on the operating mode of the HRSG (18); or
both. As shown in Figure 1, the controller (12) controls the valve (47) to direct fluid towards a first process (for example, releasing steam for use in the steam turbine system 16) during an operating mode of the HRSG (18). 
Regarding claim 20, Kim, in view of Ellis and Holden, teaches the invention as claimed and as discussed above for claim 17, and Kim further teaches (Figure 1) the controller (12) controls:
a power or temperature output (p. [0019], ll. 23-24, “generate high temperature steam via a heat exchanger 60”) of the electrical heater (60) based at least in part on an operating parameter of the 12 executes instructions to create steam in the electrolysis unit 10 with the heat exchanger 60 (block 154)”);
the valve (47) to direct the fluid towards the first process or the second process based at least in part on the operating parameter of the fluid or of the exhaust gas; or
both. As stated in p. [0020], ll. 16-18, “the CCPP 8 uses the controller 12 to monitor the operating parameters (e.g., loading, emissions, fuel composition, etc.) of the gas turbine system 14.” Therefore, the controller (12) is capable of monitoring the operating parameter of the fluid or of the exhaust gas, and opening or closing the valve (47) based on the operating parameter.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2014/0203557 A1), in view of Ellis (U.S. 2014/0150438 A1) and Holden (US 3,423,293), and in further view of Deister (U.S. 2014/0366538 A1).
Regarding claim 18, Kim, in view of Ellis and Holden, teaches the invention as claimed and as discussed above for claim 17, and Kim further teaches (Figure 1) the first process comprises directing the fluid (steam) into a steam turbine (48) for driving the steam turbine (48) – (p. [0017], ll. 8-9).
However, Kim, in view of Ellis and Holden, does not teach the second process comprises directing the fluid into the steam turbine for sealing a region of the steam turbine.
 Deister teaches (Figure 1) directing (via inflow opening 13) the fluid (steam) into a steam turbine (1) for sealing (p. [0020], ll. 1-2, “A sealing steam seal 12 is thus formed between the outer housing 12 and the rotor 4”) a region (12) of the steam turbine (1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, in view of Ellis and Holden, by directing the fluid (steam) into the steam turbine for sealing a region of the steam turbine, in order to reduce the thermal stresses, and thus the distortion, of the outer housing of the steam turbine, as taught by Deister (p. [0012]).

Response to Arguments
Applicant's arguments filed September 11, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the claim 17 “feature in question is recognizable to persons of ordinary skill, and in the alternative, is at least implied by at least paragraphs 23, 33, and 39, as well as FIG. 4 (e.g., element 127)”, there is no support for the limitation “only” in these paragraphs. Furthermore, FIG. 4 is a flowchart of a secondary process, (e.g., during shutdown mode – as discussed in p. [0040]), which differs from a primary process (e.g., during normal operating mode – also discussed in p. [0040]). It is obvious that the secondary process would discuss only start-up and shutdown, since this process is defined to not be the normal operating process. However, this does not support claim 17’s limitation of a controller configured to instruct the electrical heater to provide heat only during start-up and shutdown, since the specification discusses providing heat during normal operating mode as well.
Regarding Applicant’s argument that “a person of ordinary skill in the art would not be motivated to modify Kim in the manner set forth by the Examiner in the rejection” because “Ellis’s teaching of a heat exchanger 44 that extracts thermal energy from an exhaust gas 36 would not motivate a person of ordinary skill in the art configuring an electrical heater configured to provide heat to a fluid path”, Kim teaches “The heat exchanger 60 may include an electrical heater, a fin and tube heat exchanger, or any suitable heater configured to transfer heat to water and/or steam to generate a suitable steam for electrolysis” (p. [0019], ll. 26-27). Therefore, it was known in the art that electrical heaters are a type of heat exchanger, as taught by Kim. Ellis teaches a heat exchanger within an HSRG. A person of ordinary skill in the art, after having read both Kim and Ellis, would be motivated to swap the heat exchanger in Ellis with an electrical heater, since it would be a matter of simple substitution for achieving a predictable result.

Regarding Applicant’s argument of independent claim 17, as discussed above, using an electric heater in place of a heat exchanger would be a matter of simple substitution, and the limitation “only” is still believed to be new matter. Nevertheless, the limitation “only” is addressed in the body of the prior-art rejections on pages 13-14 of this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HENRY NG/               Examiner, Art Unit 3741 

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741